Citation Nr: 0811866	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-34 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active duty with the United States Marine 
Corps from February 1968 to August 1970.  The appellant is 
his custodian.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 50 percent 
evaluation for service-connected PTSD.  The March 2005 
decision also found the veteran not competent to handle his 
affairs for VA purposes.  Although the veteran has recently 
requested that his competence be reconsidered by the RO, the 
March 2005 competency decision has not been appealed.  The 
veteran testified before the undersigned Veterans Law Judge 
at a personal hearing held at the RO in January 2008.

The Board notes that it appears that the veteran may be 
attempting to raise other issues.  In the May 2005 notice of 
disagreement, and again at the January 2008 Travel Board 
hearing, the veteran indicated he wished to claim entitlement 
to service connection for stroke residuals due to Agent 
Orange exposure.  He also stated in May 2005 that he was 
claiming "a 100% schedular evaluation back to 1993."  The 
Board is unclear of the veteran's intent with regard to these 
statements.  These matters are referred to the RO for 
appropriate action.

 



FINDING OF FACT

PTSD is currently manifested by occasional nightmares and 
intrusive thoughts, as well as irritability; there is no 
suicidal ideation related to PTSD.  The medical evidence 
establishes no more than a mild to moderate impairment of 
functioning due to PTSD.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  Proper notification must also invite the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in May 2005 that fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of a statement of the case issued August 2005 and 
a supplemental statement of the case issued in November 2007, 
after the notice was provided.  Moreover, the veteran's 
testimony at his January 2008 Travel Board hearing 
demonstrated actual knowledge of the specific criteria 
applicable to evaluation of a psychiatric disorder.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from VAMC Tucson, as well as private medical records 
used in support of a claim for Social Security disability 
benefits.  The veteran was provided an opportunity to set 
forth his or her contentions during the January 2008 Travel 
Board hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded a VA medical examination in May 2005; 
despite an assertion of worsening symptoms since that time, 
current treatment records are sufficient for rating purposes.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Claims for Higher Ratings, in General

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
	
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating. 
 38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Claims for Higher Ratings for PTSD

By way of an August 2002 decision, the RO granted service 
connection for PTSD and assigned the resultant disability a 
50 percent rating effective since July 11, 2002.  As noted in 
the introduction, the veteran initiated this appeal from a 
March 2005 RO decision that denied a rating in excess of 50 
percent. 

Psychiatric disorders are evaluated under the General Rating 
Formula for Mental Disorders, found at  38 C.F.R. § 4.130.  
Under this formula, a 50 percent rating is warranted when the 
veteran's psychiatric disability causes occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is in order when the psychiatric disorder 
results in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent scheduler rating is for application when the 
service connected psychiatric disorder causes total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  
38 C.F.R. § 4.130. 

Discussion of Pertinent Facts

As a matter of background, the Board notes that review of the 
claims file reveals that the disability due to the veteran's 
service-connected PTSD appears relatively stable prior to 
October 2004.  Social Security Administration records that 
supported the grant of SSA disability benefits reveal that 
the veteran was found to be disabled based on the residuals 
of a 1993 stroke.  At that time, PTSD and substance abuse are 
not noted as disabilities.  Fee basis VA records from Alaska 
for the period of February 1995 to March 1997 reveal 
treatment for a variety of physical diseases and conditions.  
During this time, the veteran was also evaluated by a 
psychologist, who noted anxiety, depressive symptoms, and 
suicidal thoughts without intent or plan.  Records from the 
VA Medical Center (VAMC) in Salt Lake City dating from July 
2001 to August 2002 show treatment for intermittent 
depression.  During this time, the veteran reported PTSD 
symptoms including intrusive thoughts, avoidance behaviors, 
loneliness, and hyperarousal.  

In October 2004, the veteran was hospitalized at VAMC Tucson 
for seven days.  The admitting diagnoses were chronic PTSD, 
major depressive disorder in partial remission, and cocaine 
dependence in early remission.  The veteran complained of 
"losing his mind" and stated he had been doing worse over 
the prior several months.  He had suicidal thoughts in the 
days immediately before his admission, and planned to 
overdose on medications.  No history of attempts was reported 
by the admitting interviewer.  It was noted that the veteran 
had used crack cocaine to battle depression two weeks before.  
The veteran reported frequent nightmares and poor sleep 
generally.  He had no energy or motivation, poor appetite and 
high levels of guilt related to his relapse on cocaine.  He 
had frequent crying spells.  The veteran endorsed a history 
of flashbacks to Vietnam, but was not experiencing any at 
admission.  The veteran could not specify any event or 
stressor to account for this recent decompensation.  He had 
stopped his medications before seeking treatment.  The VA 
examiners stated that with the restarting of medications and 
psychotherapy, the veteran improved quickly.  The veteran 
stated he was much less depressed, and without suicidal 
ideation or psychotic symptoms.  On discharge, the examiner 
assigned the veteran a Global Assessment of Functioning (GAF) 
scale score of 60, indicating moderate symptoms and 
impairment.  In an October 2004 letter, the treating 
psychiatrist opined that the veteran had a limited ability to 
pay bills, obtain food, provide for housing, or make 
appropriate judgments due to his PTSD and cocaine dependence.

Following his hospitalization, the veteran began attending 
individual and group therapy sessions at the Sierra Vista 
VAMC, and later transferred to Tucson VAMC.  Treatment 
records from October 2004 to August 2005 reveal that initial 
treatment was focused on substance abuse problems and 
maintaining sobriety.  On admission to residential treatment 
in November 2004, the veteran stated that cocaine was his 
biggest problem.  He also had used marijuana and alcohol, 
with his last use immediately prior to his October 
hospitalization.  The veteran stated that medication was 
effective in controlling his PTSD.  It was noted that the 
veteran could control his anger most of the time and his mood 
was normally very good.  Thought processes were appropriate 
and coherent, but response time was slowed.  The veteran 
stated his PTSD was "extreme."  He reported also that his 
cocaine addiction had been worsening.  Doctors noticed 
problems focusing, which may have been due to a stroke in 
1993.  The primary diagnosis was depression related to 
substance abuse.  In December 2004, the veteran reported 
having a nightmare and anxiety over events in Vietnam.  The 
veteran was released to outpatient care, and in March 2005 an 
examiner stated he was doing "relatively well" with "some 
residual [signs and symptoms] of PTSD."  His medications 
were adjusted to help him sleep better.  He denied 
nightmares, but stated he had anger control issues.  A GAF of 
55 was assigned in February 2005.  In March 2005, the 
veteran's GAF score was 65, showing some mild symptoms or 
impairment.

A VA examination was conducted in May 2005.  The veteran 
reported nightmares, flashbacks, auditory hallucinations, 
startle response, hypervigilance, anger and anxiousness, and 
depressed mood.  There had been some remission of symptoms 
with medication, and symptomatology was described as 
moderate.  He was repairing his relationships with his 
siblings, but remained estranged from his children.  It was 
noted that the veteran had not engaged in violent or 
assaultive behavior for the past seven months, but that the 
propensity remained.  The veteran tended to isolate himself.  
There was no impairment of thought processes or communication 
shown.  There were no delusions.  The veteran was tense 
during the interview, tapping his foot frequently, but was 
for the most part cooperative and friendly.  The veteran was 
well oriented, with no significant memory loss or impairment.  
He denied current suicidal or homicidal ideation, but did 
have such in the past.  The examiner observed a depressed 
mood with anxiety, but no impulse control problems.  Sleep 
disturbances were reported.  The veteran reported 
irritability, startle response, hypervigilance, nightmares, 
and intrusive thoughts.  He felt detached, but was hopeful 
for the future.  The examiner opined that impairment from 
PTSD was moderate.  A GAF of 50, corresponding to serious 
impairment or symptoms, was assigned.

In June 2005, VAMC Tucson treatment records show the veteran 
was upset by the findings of a private examiner, who had 
descried the veteran's hair as stringy and who felt the 
veteran was unable to attend school or work.  The veteran 
wanted to attend school and work, and stated that he felt 
better and better every day.  He had been clean and sober for 
eight months.  He denied auditory or visual hallucinations 
and flashbacks.  Thought processes were logical and coherent.  
In August 2005, the veteran became irate and argumentative 
when he discovered that a knife and cutting board had not 
been ordered for him in a timely manner.  Medications helped 
him sleep 6 to 10 hours a night.  In November 2005, the 
examiner assigned the veteran a GAF score of 70, showing some 
mild symptoms and impairment.  

November 2006 VAMC Tucson treatment records reveal the 
veteran to be doing fairly well.  He was more social and in a 
good mood.  There was no impairment in thought processes or 
content, and the veteran denied hallucinations or delusions.  
He was well oriented and denied suicidal ideation or plan.  
He was able to sleep well with the use of medications.  A GAF 
of 70 was assigned.  In March 2007, doctors stated his PTSD 
was stable.  The veteran was planning to go back to college.  
In July 2007, the veteran reported he had been arrested and 
charged with exposing himself to children, but he denied 
doing so and stated the police were mistaken when they pulled 
him off a bus.  He had been anxious since the arrest, and had 
started smoking again.  A GAF of 70 was again assigned.  VA 
treatment records do not indicate any relapses in substance 
abuse since the end of 2004.

The veteran testified at a Travel Board hearing at the RO in 
January 2008.  He stated that his relationships with his ex-
wife and children have been damaged due to PTSD, that he has 
daily anxiety attacks, and that he experiences suicidal 
ideation once or twice a month.  He is unemployed and was 
rejected for vocational rehabilitation.  The veteran stated 
that his treating doctors felt his PTSD had worsened since 
his May 2005 VA examination.  He noted continued nightmares 
once or twice a week, difficulty sleeping more than 4 or 5 
hours a night, and memory loss.  He stated he got into lots 
of fights, and argued frequently.  He stated he had drug 
problems, and alleged he used narcotics to cope.  Socially, 
it was noted that the veteran was close to his sisters and 
bowled in a league.

Analysis

Upon careful review of the claims file, the medical evidence 
of record does not support the assignment of an evaluation in 
excess of 50 percent for PTSD at any point during the appeal 
period.  

The medical evidence establishes that during those sporadic 
outbreaks of worsening functionality during the appellate 
period under consideration here, causes other than service-
connected PTSD are primarily responsible for the impairment.  
During the October 2004 hospitalization marking the start of 
the claim period, the recent worsening of the cocaine 
dependence and the veteran's guilt associated with that drug 
use, are clearly identified as the root of the veteran's 
feelings of guilt and suicidal ideation and planning.  He 
admits the drug use caused him to lose his landscaping 
business, and he stated that he felt guilty over backsliding 
into drug use.  VAMC treatment records from 2004 and 2005 
make little mention of PTSD, but regularly address his 
withdrawal and drug rehabilitation aims.

To his credit, the veteran has made a concerted effort to 
stay away from drugs since the end of 2004.  VA records 
reveal no positive drug tests, and the veteran has indicated 
he continues to participate in AA meetings and to engage in 
clean and sober living and recreation, such as his bowling 
league.  Treatment records demonstrate, however, that as the 
problems with drugs and alcohol were removed, the veteran 
steadily improved in his overall functioning.  GAF scores (as 
low as 50) initially reflected a moderate to serious 
impairment, but ongoing evaluations of GAF score (70 since 
November 2005) now show only a mild impairment.  The veteran 
reported occasional anxiety, nightmares and intrusive 
thoughts of Vietnam, but there was no regularity or undue 
frequency of symptoms.  While irritability and anger 
management problems were regularly reported by the veteran, 
it again does not appear that these symptoms were caused by 
PTSD.  Rather, VA health care providers documented various 
incidents when the veteran grew angry and threatening, as 
when he had difficulty replacing stolen prescriptions.  The 
veteran also experienced symptoms of heightened anxiety and 
strain when he was arrested in June 2007.  The medical 
evidence of record does not relate these outbursts of 
symptoms to PTSD.

The Board notes that at both his May 2005 VA examination and 
during his January 2008 Travel Board hearing, the veteran did 
report more severe symptoms including:  frequent anxiety 
attacks, nightmares, insomnia, memory loss, and suicidal 
ideation.  These assertions, however, are contradicted by the 
regular reports the veteran makes to his treating doctors, 
nurses, and social workers.  He repeatedly states he is doing 
fine, sleeps well (with medications), is in a good mood, and 
has no memory problems.  Additionally, the veteran has denied 
suicidal ideation since he entered substance abuse 
rehabilitation.  The veteran alleges his dissociation from 
his wives and children is due to PTSD, but elsewhere 
indicates to doctors that it was related to his ongoing drug 
abuse.  It is also pertinent that the veteran is able to 
participate socially with his siblings, and in a bowling 
league.  Moreover, in assigning an evaluation here, the Board 
is concerned with the present status of the disability, and 
not with its remote history.

In short, the Board places great weight on medical findings 
found on the VA treatment records.  Such findings are more 
credible and probative of the current level of occupational 
and social functioning due to disability from PTSD than are 
the veteran's isolated reports on examination or during 
hearing.  The objective findings on those treatment records 
show no greater than a mild to moderate impairment in 
functioning due to PTSD.  As such, the assignment of an 
evaluation in excess of 50 percent for PTSD is denied.


ORDER

An evaluation in excess of 50 percent for PTSD is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


